Case 2:18-cr-00118-MLCF-JVM Document 136 Filed 12/11/19 Page 1of5

U.S. Department of Justice
United States Attorney
Eastern District of Louisiana

 

 

The Poydras Center Telephone: 504-680-3102
650 Paydras Street, Suite 1600 Fax: 504-589-4390

December 04, 2019

Honorable Martin L.C. Feldman
United States District Judge
Eastern District of Louisiana
500 Poydras Street

New Orleans, Louisiana 70130

Re: United States v. William McGinness
Criminal Docket No. 18-118

Dear Judge Feldman:

In compliance with the holding of Bryan v. United States, 492 F.2d 775 (Sth Cir. 1974),
and with Rule 11 of the Federal Rules of Criminal Procedure, the Government wishes to
acknowledge the following agreement between the Government and William McGinness, the
defendant, in the above-captioned proceeding. Defendant's undersigned counsel, Robert Toale
has reviewed the terms of this agreement and has been advised by the defendant that the
defendant fully understands the terms of this agreement.

The defendant is charged in a five-count indictment. The Government and the defendant
have agreed that the defendant will plead guilty to count one, conspiracy, 18 U.S.C. § 371, and
count four, knowingly submitting a false record of wildlife that had been or was intended to be
transported in foreign commerce in violation of the Lacey Act, 16 U.S.C. §§ 3372(d)(2) and
3373(d)(3)(A). The Government has agreed that should the Court accept the defendant's plea of
guilty to Counts one and four of the indictment, the Government will request the Court to
dismiss Counts two, three, and five of the indictment as against Mr. McGinness, at the time of
sentencing. However, the defendant understands that the Court is not bound to dismiss any
count. The Government also agrees that it will not bring any other charges in the Eastern District
of Louisiana arising from defendant’s conduct described in the indictment and the facts forming

Page 1 of 5
AUSA J¥YUP

Defendant a ZZ-n-

Defense Counsel RST.
 

it

Casé Z18-Ccr-U01I8-MLCF-JVM Documeéenti3s6 Filed 12/11/19 Page 2 of5

the basis for those charges, as long as the defendant has truthfully informed law enforcement
officials of the full and complete details of those crimes prior to his guilty plea in this case. The
defendant understands that this does not apply to crimes of violence that the defendant may have

committed.

The defendant further understands that the maximum penalty defendant may receive
should his plea of guilty be accepted is five years’ imprisonment and/or a fine of $250,000 or the
greater of twice the gross gain to the defendant or twice the gross loss to any person under Title
18, United States Code, Section 3571.

Further, the defendant understands that a mandatory special assessment fee of $100.00
shall be imposed under the provisions of Section 3013 of Title 18, United States Code. This
special assessment must be paid on the date of sentencing. Failure to pay this special assessment
may result in the plea agreement being voided.

The defendant further understands that the Court, in imposing a sentence of a term of
imprisonment, may include as part of the sentence, a requirement that the defendant be placed on
a term of supervised release after imprisonment for a period of up to three years pursuant to Title
18, United States Code, Section 3583. Supervised release is a period following release from
prison during which defendant's conduct will be monitored by the Court or the Court's designee.
Defendant fully understands that if defendant violates any of the conditions of supervised release
that the Court has imposed, defendant's supervised release may be revoked and defendant may be
ordered by the Court to serve in prison all or part of the term of supervised release.

Defendant understands that Title 18, United States Code, Section 3742 and Title 28,
United States Code, Section 1291, may give a criminal defendant the right to appeal his
conviction, sentence, restitution, fine, and judgment imposed by the Court. Defendant also
understands that he may have the right to file collateral challenges to his conviction and
sentence, and judgment, including but not limited to rights provided by Title 28, United States
Code, Sections 2255 and 2241, Rule 60 of the Federal Rules of Civil Procedure, Rule 36 of the
Federal Rules of Criminal Procedure, and writs of coram nobis and audita querela. Defendant
further understands that Title 18, United States Code, Section 3582(c)(2), may allow the Court to
grant a sentence reduction to the defendant if the defendant has been sentenced to a term of
imprisonment based upon a sentencing range that has been subsequently lowered by the United
States Sentencing Commission and determined to apply retroactively to defendants who already
have been sentenced to a term of imprisonment.

Acknowledging these rights, subject only to the exceptions indicated in subsection (d)
below, the defendant, in exchange for the promise(s) and agreement(s) made by the United States
in this plea agreement, knowingly and voluntarily:

Page 2 of 5 Wee
ausa HEVCE

Defendattl_
Defense Counsel

 
  
Case 2:18-cr-00118-MLCF-JVM Document 136 Filed 12/11/19 Page 3of5

a. Waives and gives up any right to appeal or contest his guilty plea, conviction,
sentence, fine, supervised release, and any restitution imposed by any judge under any applicable
restitution statute, including but not limited to any right to appeal any rulings on pretrial motions
of any kind whatsoever, as well as any aspect of his sentence, including but not limited to any
and ali rights which arise under Title 18, United States Code, Section 3742 and Title 28, United
States Code, Section 1291;

b. Waives and gives up any right to appeal any order, decision, or judgment arising
out of or related to Title 18, United States Code, Section 3582(c)(2) imposed by any judge and
further waives and gives up any right to challenge the manner in which his sentence was
determined and to challenge any United States Sentencing Guidelines determinations and their
application by any judge to the defendant’s sentence and judgment;

c. Waives and gives up any right to challenge his sentence collaterally, including but
not limited to any and all rights which arise under Title 28, United States Code, Sections 2255
and 2241, Rule 60 of the Federal Rules of Civil Procedure, Rule 36 of the Federal Rules of
Criminal Procedure, writs of coram nobis and audita querela, and any other collateral challenges
to his sentence of any kind; and

d. The defendant specifically does not waive, and retains the right to bring a direct
appeal of any sentence imposed in excess of the statutory maximum. The defendant also retains
the right to raise a claim of ineffective assistance of counsel in an appropriate proceeding.

The defendant further waives any right to seek attorney’s fees and/or other litigation
expenses under the “Hyde Amendment,” Title 18, United States Code, Section 3006A and the
defendant acknowledges that the Government’s position in the instant prosecution was not
vexatious, frivolous or in bad faith.

The defendant understands that any discussions with defendant's attorney or anyone else
regarding sentencing guidelines are merely rough estimates and the Court is not bound by those
discussions. The defendant understands that the sentencing guidelines are advisory and are not
mandatory for sentencing purposes. The defendant understands the Court could impose the
maximum term of imprisonment and fine allowed by law, including the imposition of supervised
release. The defendant is also aware that in determining a fair and just sentence, the Court has
the authority and discretion, pursuant to Title 18, United States Code, Sections 3553 and 3661
and the United States Sentencing Guidelines, to consider any and all “relevant conduct” that the
defendant was involved in, the nature and circumstances of the offenses, and the history and

characteristics of the defendant.
Page 3 of 5 MA
AUSA FOV]

Defendahtugyzo-—~

Defense Counsel Bot.
Case 2:18-cr-00118-MLCF-JVM Document 136 Filed 12/11/19 Page 4 of 5

In an effort to resolve this matter in a timely fashion and show good faith, the defendant
agrees to knowingly, voluntarily, and expressly waive his rights pursuant to Rule 410(a) of the
Federal Rules of Evidence upon signing this plea agreement and the factual basis. The defendant
understands and agrees that in the event the defendant violates the plea agreement, withdraws his
decision to plead guilty, his guilty plea is later withdrawn or otherwise set aside, any statements
made by the defendant to law enforcement agents or an attorney for the prosecuting authority
during plea discussions, any statements made by the defendant during any court proceeding
involving the defendant’s plea of guilty, including any factual bases or summaries signed by the
defendant, and any leads from such statements, factual bases or summaries, shall be admissible
for all purposes against the defendant in any and all criminal proceedings.

The defendant agrees to forfeit to the United States any right, title, and interest in all
assets subject to forfeiture under the notice(s) of forfeiture contained in the charging document,
including property specified in any bill of particulars and property previously seized by the
Government for administrative, civil, or criminal forfeiture. The defendant further consents to
the filing of a motion for a preliminary order forfeiting such property and any dollar amount
specified in the notice(s) of forfeiture or bill of particulars, and the defendant confesses the
requisite nexus between the property and the charge(s) of conviction. The defendant hereby
withdraws any petition for remission or claim for such property and further waives any right to
contest or appeal the Government’s forfeiture proceedings for any reason, including on grounds
that the forfeiture constitutes an unconstitutionally excessive fine or punishment, and in any
manner, including by claim, petition, appeal, or collateral attack.

The defendant further agrees to submit to interviews whenever and wherever requested
by law enforcement authorities regarding all assets currently or previously within defendant’s
possession. It is also understood that defendant will provide any and all financial information
and documentation requested by the Government, agrees to voluntarily execute a complete and
thorough Financial Statement of Debtor, and further agrees to provide the requested List of Items
that is attached to the Financial Statement. The defendant understands this information may be
provided to a representative of any victim of this offense.

The defendant recognizes that any criminal monetary penalty, whether special
assessment, criminal fine, or restitution, that is owed as a result of his conviction will be
immediately submitted to the Treasury Offset Program. The defendant waives any objection to
his inclusion in the Treasury Offset Program.

The defendant understands that the statements set forth above, in the attached Statement
of Facts, and in the attached SEALED document (Attachment “A”) represents defendant's entire
agreement with the Government; there are not any other agreements, letters, or notations that will

affect this agreement.
Page 40f 5 MLB
NN USA

Defendant”.
Defense Counsel AS 7
Case 2:18-cr-00118-MLCF-JVM Document 136 Filed 12/11/19 Page 5 of5

Very truly yours,

PETER G. STRASSER

Ud ED Oh: i 407]
Aap anlar [Ut af 9
Mary Dee Carraway

Trial Attorney
US. MylidsoGps of Justice, ENRD

MUso Pity 2/0) 4

Melissa Bucher "Date
Assistant United States Attorney

Cf: f2/g/i

 

Robert Toale ~ Date
Attorney for Defendant
On j BL ktor hs dime oO
William McGinness Pe.
Defendant 7

Page 5 of 5
